June 18, 2004


Mr. Charles T. Frazier Jr.
Cowles & Thompson, P.C.
901 Main Street, Suite 4000
Dallas, TX 75202-3793

Mr. Sidney L. Murphy
Law Office of Joel J. Steed
5910 N. Central Expwy., Suite 650
Dallas, TX 75206

Ms. Stephanie S. Bascon
Reagan Burrus Dierksen Lamon & Blutzer, PLLC
P.O. Box 311160
New Braunfels, TX 78131-1160
Mr. Darrell G-M Noga
Roberts & Smaby, PC
1717 Main Street, Suite 3000
Dallas, TX 75201

Ms. Michelle E. Robberson
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202

Mr. Charles W. McGarry
Law Office of Charles McGarry
701 Commerce Street, Suite 400
Dallas, TX 75202

RE:   Case Number:  01-0926
      Court of Appeals Number:  05-98-00832-CV
      Trial Court Number:  95-07190-L

Style:      IHS CEDARS TREATMENT CENTER OF DESOTO, TEXAS, INC., THE CEDARS
      MENTAL HEALTH CENTER INNOVATIVE HEALTHCARE SYSTEMS, INC., TEOFILO
      MOSES V. RAMOS, JR., M.D., PAUL MEIER, M.D., AND SANDRA J. DURYEA
      MARX, R.N.
      v.
      JODI MARIE MASON, INDIVIDUALLY AND AS NEXT FRIEND OF ASHLEY LADON
      MANSFIELD, A MINOR, AND AS NEXT FRIEND OF COURTNEY MARIE MASON, A
      MINOR, AND KAREN RUDD










Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |